United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 13, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-50687
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

HORACE KEITH HARRIS,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 6:06-CR-5-1
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Horace Keith Harris appeals his sentence following his

guilty-plea conviction for possession with the intent to

distribute cocaine.    The district court sentenced Harris to

70 months in prison based on information in the revised

presentence report (PSR) that he was responsible for 2,000

Ecstacy pills that an informant testified were in Harris’s

possession.

     Harris argues that the information provided by the testimony

of the informant regarding the pills in his possession after

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-50687
                                 -2-

certain sales was unreliable because it was not shown that these

pills were not the same pills subsequently sold to the informant.

This court reviews the sentencing court’s factual findings for

clear error and its “interpretation and application of the

Sentencing Guidelines de novo.”    United States v. Gonzales, 436
F.3d 560, 584 (5th Cir. 2006).

     Although it is true that Harris’s revised PSR is based on

the testimony of the informant that Harris possessed Ecstacy

pills in addition to the ones sold to the informant, Harris has

not presented any rebuttal evidence to show that these additional

pills were the same pills that were sold to the informant on

subsequent occasions.    Absent rebuttal evidence, Harris cannot

show that the court’s adoption of the drug quantity information

was clearly erroneous.    See United States v. Carbajal, 290 F.3d
277, 287 (5th Cir. 2002).

     AFFIRMED.